NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 11a0211n.06

                                          No. 09-6392                                  FILED
                                                                                   Apr 04, 2011
                          UNITED STATES COURT OF APPEALS                      LEONARD GREEN, Clerk
                               FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                               )
                                                        )
       Plaintiff-Appellee,                              )
                                                        )
v.                                                      )    ON APPEAL FROM THE UNITED
                                                        )    STATES DISTRICT COURT FOR
JOHN M. REDMOND, JR.,                                   )    THE EASTERN DISTRICT OF
                                                        )    TENNESSEE
       Defendant-Appellant.                             )
                                                        )
                                                        )


       Before: SUTTON and KETHLEDGE, Circuit Judges; HOOD, District Judge.*

       KETHLEDGE, Circuit Judge. John Redmond took his 16 month-old son, Jaheim, on a

Greyhound bus from Atlanta to Indianapolis. Redmond became so agitated during the trip that the

bus driver feared for the child’s welfare and called the police. Redmond initially gave the

responding officer a series of fake names. The police eventually determined Redmond’s true

identity. They also discovered the reason Redmond was agitated: he was smuggling 26.3 grams of

crack cocaine in Jaheim’s diaper bag. Redmond was arrested and eventually pled guilty to

possessing with intent to distribute over 5 grams of cocaine base in violation of 21 U.S.C.

§§ 841(a)(1) and (b)(1)(B).




       *
        The Honorable Joseph M. Hood, Senior United States District Judge for the Eastern District
of Kentucky, sitting by designation.
No. 09-6392
United States v. Redmond

       Redmond’s presentence report recommended that he be designated a career offender under

the Sentencing Guidelines based on two prior convictions for robbery in North Carolina. Over

Redmond’s objection, the district court adopted that recommendation. Over the government’s

objection, however, the court granted Redmond’s motion to treat his cocaine as if it were powder

rather than crack, as authorized by Kimbrough v. United States, 552 U.S. 85 (2007). As a result,

Redmond’s Guidelines range was 188 to 235 months. The court decided that range was too low,

however, and ultimately sentenced Redmond to 265 months’ imprisonment. Redmond appealed.

       We review sentences for reasonableness, under an abuse-of-discretion standard. See Gall

v. United States, 552 U.S. 38, 51 (2007). We review for clear error the district court’s factual

findings during sentencing. See United States v. McCarty, 628 F.3d 284, 289 (6th Cir. 2010).

       Redmond first argues that the district court erred in treating him as a career criminal. The

issue with respect to that designation is whether Redmond served time for both of his North Carolina

robbery convictions within the 15-year window before the date of the offense at issue here, or

whether instead he served time for only one of them. See U.S.S.G. § 4A1.2(e)(1). The first

conviction occurred in 1991, the second in 1992. Redmond was given consecutive sentences for the

offenses, but the state at first granted him a so-called “paper parole” for the 1991 conviction, with

the result that he was deemed incarcerated only for the 1992 one. In 1997, however, the North

Carolina courts ruled the paper-parole system illegal. See Robbins v. Freeman, 487 S.E.2d 771 (N.C.

App. 1997), aff’d, 496 S.E.2d 375 (N.C. 1998). As a result, Redmond’s paper parole was rescinded

and his consecutive sentences for his 1991 and 1992 convictions were treated as a single term of

imprisonment. See id. at 773. In the district court, the government therefore argued that Redmond

                                                 -2-
No. 09-6392
United States v. Redmond

was incarcerated on both convictions from 1997 until his 1999 release. That would bring his

incarceration for both convictions within the Guidelines’ 15-year window, thereby requiring that

both of them be counted for career-offender purposes. See U.S.S.G. § 4B1.2(e)(1).

       The district court heard testimony on this issue from the probation officer who prepared

Redmond’s presentence report. The officer testified that Redmond was in fact incarcerated for both

robbery convictions between the recision of his paper parole in 1997 and his 1999 release. The

officer testified that he reached this conclusion based upon a letter from the North Carolina Parole

Commission, a conversation with an administrative officer for the Commission, and a conversation

with a representative of the North Carolina Attorney General’s office. That testimony was plainly

reliable enough for the district court to consider it under U.S.S.G. § 6A1.3(a). We also see no basis

to disagree with, much less find clearly erroneous, the district court’s conclusion that Redmond was

in fact incarcerated for his 1991 and 1992 convictions between 1997 and 1999. We therefore reject

Redmond’s challenge to his designation as a career offender.

       Redmond next argues that his sentence is procedurally unreasonable because the district court

failed to explain why it departed upward from Redmond’s Guidelines range. But Redmond

overlooks much of what the district court said. First, the court said that Redmond’s attempted use

of his infant son as cover for smuggling drugs was morally indefensible. The court also noted

Redmond’s “very, very extensive” criminal history, which included a large number of drug offenses

as well as several “very, very serious criminal offenses.” The court then said that it felt the need to

protect the public from the “misery” spread by Redmond’s drug trafficking, in which he had been



                                                 -3-
No. 09-6392
United States v. Redmond

engaged for much of his life. The district court adequately articulated its reasons for imposing the

sentence that it did. See United States v. Bolds, 511 F.3d 568, 581 (6th Cir. 2007).

       Finally, Redmond argues that his sentence is substantively unreasonable because it is longer

than needed to serve the goals of 18 U.S.C. § 3553(a). Again, we disagree. Redmond endangered

his own infant son by directly involving him in the drug trade. That conduct alone renders this case

exceptional. See United States v. Herrera-Zuniga, 571 F.3d 568, 582 (6th Cir. 2009). All the other

factors recited by the district court supported an upward departure as well. The district court did not

abuse its discretion in any respect.

       The district court’s judgment is affirmed.




                                                 -4-